Therefore, the issue on appeal is whether the district court erred by
                  granting Coryell's motion to enforce the settlement.
                  The district court's order was a grant of summary judgment
                              A party can obtain three types of pretrial judgments on a
                  contested motion based on the merits of the case: Rule 12(b) dismissal,
                  judgment on the pleadings, and summary judgment. NRCP 12(b)-(c);
                  NRCP 56. Of these dispositive pretrial judgments, only summary
                  judgment may be based on evidence that is outside the pleadings.       See
                  NRCP 12(b)-(c); NRCP 56(c). If "matters outside the pleadings are
                  presented to and not excluded by the court," in a motion for judgment on
                  the pleadings or a motion to dismiss, then "the motion shall be treated as
                  one for summary judgment and disposed of as provided in [NRCP] 56."
                  NRCP 12(c); see NRCP 12(b). Thus, if the district court considers evidence
                  outside the pleadings when granting a contested dispositive pretrial
                  motion, the court's order will be construed as a summary judgment.
                              Here, the district court granted Coryell's motion to enforce a
                  settlement, which sought to have Manning's lawsuit "dismissed in its
                  entirety." Thus, it appears that the district court issued a dispositive
                  order based on a contested pretrial motion regarding the merits of the
                  case. The order stated that the district court "considered papers and
                  pleadings on file herein," which included the transcripts of Manning's
                  conversation with the insurance adjustor and Manning's deposition.
                  Because the district court considered matters beyond the pleadings, its
                  order is construed as a grant of summary judgment.




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    em
                The district court did not err by granting summary judgment to Coryell
                            Manning argues that the settlement agreement was not a
                valid contract because there was not a meeting of the minds or sufficient
                consideration.'
                            We review a district court's order granting summary judgment
                de novo.   Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029
                (2005). To obtain summary judgment, the moving party has the burden
                of showing the absence of genuine issues of material fact.         Cuzze v.
                Univ. & Cmty. Coll. Sys. of Nev.,   123 Nev. 598, 602, 172 P.3d 131, 134
                (2007). "If the moving party will bear the burden of persuasion [at trial],
                that party must present evidence that would entitle it to a judgment as a
                matter of law in the absence of contrary evidence."   Id. If the nonmoving

                      lAs part of this argument, Manning appears to contend that he
                made a mistake which would cause the settlement agreement to be
                unenforceable against him. He fails to identify his purported mistake,
                however, as either a mutual mistake or a unilateral mistake or to cogently
                argue that either of these mistake doctrines apply. Therefore, we decline
                to consider the issue of mistake because it was not properly raised or
                argued. See Powell v. Liberty Mitt. Fire Ins. Co., 127 Nev. , n.3, 252
                P.3d 668, 672 n.3 (2011) ("Issues not raised in an appellant's opening brief
                are deemed waived."); Edwards v. Emperor's Garden Rest., 122 Nev. 317,
                330 n.38, 130 P.3d 1280, 1288 n.38 (2006) (refusing to consider an issue
                when the party failed to "cogently argue, and present relevant authority,
                in support of his appellate concerns").

                      Manning also argues that the settlement agreement was invalid
                because it did not comply with the requirements of DCR 16 and EDCR
                7.50. This argument is without merit because DCR 16 and EDCR 7.50
                only govern settlement agreements reached during litigation.        See
                Grisham v. Grisham, 128 Nev. „ 289 P.3d 230, 233 (2012)
                (observing that DCR 16 and EDCR 7.50 are analogous and that DCR 16
                governs settlement agreements reached during pending litigation without
                extending its application to pre-litigation agreements).


SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                party has the burden of persuasion at trial, the moving party may show
                a lack of genuine issues of material fact by revealing "an absence of
                evidence to support the nonmoving party's case." Id. at 603, 172 P.3d at
                134 (quoting Celotex Corp. v. Cat rett, 477 U.S. 317, 325 (1986)).
                            We construe the pleadings and evidence "in a light most
                favorable to the nonmoving party."       Wood, 121 Nev. at 732, 121 P.3d at
                1031. If the moving party has set forth evidence or identified an absence
                of evidence that would entitle it to summary judgment, however, the
                burden of the nonmoving party is to "do more than simply show that there
                is some metaphysical doubt' as to the operative facts in order to avoid
                summary judgment." Id. (quoting Matsushita Elec. Indus. Co., v. Zenith
                Radio Corp., 475 U.S. 574, 586 (1986)). "The nonmoving party must, by
                affidavit or otherwise, set forth specific facts demonstrating the existence
                of a genuine issue for trial or have summary judgment entered against
                him" Id. (internal quotations omitted).
                            A party who asserts an affirmative defense has the burden to
                prove each element of the defense at trial. Schwartz v. Schwartz, 95 Nev.
                202, 206 n.2, 591 P.2d 1137, 1140 n.2 (1979). Thus, Coryell would have
                the burden at trial to prove that the settlement agreement released
                Manning's claims. Therefore, to obtain summary judgment, Coryell must
                demonstrate his right to enforce the settlement agreement "in the absence
                of contrary evidence." Cuzze, 123 Nev. at 602, 172 P.3d at 134.
                            "Because a settlement agreement is a contract, its
                construction and enforcement are governed by principles of contract law."
                May v. Anderson, 121 Nev. 668, 672, 119 P.3d 1254, 1257 (2005). "Basic
                contract principles require, for an enforceable contract, an offer and
                acceptance, meeting of the minds, and consideration." Certified Fire Prot.,

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                 Inc. v. Precision Constr., Inc., 128 Nev.        ,     283 P.3d 250, 255 (2012)
                 (internal quotations omitted). Consideration is 'a performance or return
                 promise" given in exchange for the initial promise.         Pink v. Busch, 100
                 Nev. 684, 688, 691 P.2d 456, 459 (1984) (quoting Restatement (Second) of
                 Contracts § 71(1) (1981)). A promise which imposes a legal duty or
                 liability on the promisor is sufficient. See Mayer Hoffman McCann, P.C. v.
                 Barton, 614 F.3d 893, 903 (8th Cir. 2010) (holding that "mutual promises
                 imposing some legal duty or liability on each promisor ... [are] sufficient
                 consideration to form a valid, enforceable contract" (internal quotations
                 omitted)). "A meeting of the minds exists when the parties have agreed
                 upon the contract's essential terms."       Certified Fire Prot., 128 Nev. at ,
                 283 P.3d at 255. To determine which terms are essential to the contract,
                 courts look to the agreement, its context, and the parties' post-agreement
                 conduct. Id.
                             Here, neither party disputes that there was an offer and an
                 acceptance. Manning, however, argues that there was not a meeting of
                 the minds or sufficient consideration. The transcript of the call between
                 Manning and the insurance adjustor demonstrates the existence of the
                 offer and acceptance because it shows that the insurance adjustor offered
                 to have the insurer pay Manning $1,300 in exchange for the release of his
                 claims against Coryell and that Manning agreed to this offer. Though
                 Manning testified that portions of his conversation with the insurance
                 adjustor were not transcribed, he did not testify that either party
                 promised any additional benefits to the other party or placed any
                 limitations on its promise. Thus, Manning did not proffer evidence to
                 dispute the existence of this agreement, the amount of money promised by



SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A    e
                Coryell's insurer, or the nature of the release that he promised to make.
                Therefore, the transcript also evidences a meeting of the minds
                             Because the parties each exchanged promises that imposed a
                legal duty on its maker, the mutual promises constituted sufficient
                consideration. Therefore, the settlement agreement was a validly formed
                contract that released Manning's claims against Coryell.
                Conclusion
                             The district court's order granting Coryell's motion to have
                Manning's lawsuit "dismissed in its entirety" relied upon the transcript of
                Manning's conversation with the insurance adjustor and the transcript of
                Manning's deposition. Therefore, it was an order granting summary
                judgment. Because there is no genuine issue of material fact as to the
                validity of the enactment of the settlement agreement, the district court
                did not err in granting Coryell's motion. Therefore, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                  J.




                cc: Hon. Douglas Smith, District Judge
                     Jack C. Cherry, Settlement Judge
                     Stovall & Associates
                     The Howard Law Firm
                     Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA
                                                     6
(0) 1947A